In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00221-CR



        BRIAN EUGENE WOODARD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 29390




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
        Court reporter Julie Vrooman recorded the trial court proceedings in cause number 06-14-

00221-CR, styled Brian Eugene Woodard v. The State of Texas, trial court cause number 29,390

in the 354th Judicial District Court of Hunt County, Texas. The reporter’s record was originally

due in this matter February 2, 2015. That deadline was extended twice by this Court on Vrooman’s

request, resulting in the most recent due date of April 3, 2015. Vrooman has now filed a third

request seeking an additional extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we overrule Vrooman’s third request for an extension of the filing deadline and

hereby order her to file the reporter’s record in cause number 06-14-00221-CR, styled Brian

Eugene Woodard v. The State of Texas, trial court cause number 29,390 in the 354th Judicial

District Court of Hunt County, Texas, to be received by this Court no later than Friday, May 1,

2015.

        If the reporter’s record is not received by May 1, we warn Vrooman that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of this

Court for failing to obey its order.


                                                 2
      IT IS SO ORDERED.



                          BY THE COURT



Date: April 14, 2015




                            3